Title: To Benjamin Franklin from ――― Massequan, 7 June 1777: résumé
From: Massequan, ——
To: Franklin, Benjamin


<Nice, June 7. 1777, in French: I am a Frenchman and have seen in a London paper that French ships with American captains have received letters of marque from Congress. Francis Fowler, a Scot from Aberdeen, commands a settee of mine, and I have proposed that he cruise against the British if you will make that possible. He at first refused. I reminded him that he served fifteen years as a British marine with no reward but a passport, later taken from him; that he had a brother in America; and that love of liberty should make him seek glory in serving the new states. He changed his mind, and his petition for a Mediterranean cruise is enclosed. I will be his guarantor, for I have long known him as honest, experienced, and brave. If you use this new patriot it should be soon, while the weather is good for destroying what little commerce the British have in the Mediterranean.>